DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a continuation application filed on 10/04/2021.
This instant application 17/449,897 is a continuation of 16/943,360, filed 07/30/2020, now U.S. Patent No. 11,188,437.

Drawings
3.	The drawings were received on 10/04/2021 (in the filings).  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


5.	Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of US 11,188,437 B1 (“issued ’437 patent”).

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in issued ’437 patent.

For purposes of illustration, a table has been constructed below to compare the two independent system claims.

Instant Application No. 17/449,897
Issued ’437 Patent
1.   A system comprising:
	

	a deployment server configured to deploy a set of monitoring agents at a plurality of host computing nodes in an enterprise network, wherein each of the set of monitoring agents monitors at least one parameter related to one or more of the host computing nodes;
	a central monitoring device operatively coupled to the deployment server, wherein the central monitoring device comprises a processor configured to:
	
	[A]  obtain user input to deploy a monitoring agent of the set of monitoring agents at a host computing node of the plurality of host computing nodes;





	[B]  identify, based on the user input, a job to be executed by the deployment server to deploy the monitoring agent at the host computing node, wherein the job includes a set of steps to deploy the monitoring agent at the host computing node;
	[C]  identify an execution time window to execute the job at the host computing node, wherein the execution time window includes a time interval within which the job can be executed at the host computing node; and

	[D]  trigger execution of the job at the deployment server within the execution time window to cause the deployment server to deploy the monitoring agent at the host computing node.
1.   A system comprising:
	a plurality of host computing nodes of an enterprise network;
	a deployment server configured to deploy a set of monitoring agents at the plurality of host computing nodes, wherein each of the set of monitoring agents monitors at least one parameter related to one or more of the host computing nodes;
	a central monitoring device operatively coupled to the deployment server, wherein the central monitoring device comprises a processor configured to:
	
	[A]  obtain user input to deploy a monitoring agent of the set of monitoring agents at a host computing node of the plurality of host computing nodes, wherein the user input at least includes an identity of a user requesting the deployment, an identity of the host computing node, an indication of the monitoring agent and an indication that the monitoring agent is to be deployed at the host computing node;
	[B]  identify, based on the user input, a job to be executed by the deployment server to deploy the monitoring agent at the host computing node, wherein the job includes a set of steps to deploy the monitoring agent at the host computing node;
	[C]  identify an execution time window to execute the job at the host computing node, wherein the execution time window includes a time interval within which the job can be executed at the host computing node;
	access the deployment server using a service account that does not require human intervention; and
	[D]  trigger execution of the job at the deployment server within the execution time window to cause the deployment server to deploy the monitoring agent at the host computing node.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 2–4, 12–13, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a.	Specifically, the following term(s) and/or phrase(s) in the claim language is/are indefinite.
i.	As to claims 2, 12, and 19, the term “the service account” in the limitation “re-access the deployment server using the service account” lacks clear antecedent basis and it is unclear whether this term is intended to refer to an earlier recited element or represents a new element.
ii.	As to the other remaining claim(s) not expressly identified above, it is/they are rejected for either incorporating the aforementioned limitation by dependency or for reciting similar functional limitations or features.
b.	Appropriate corrections are therefore required


Examiner’s Remarks
8.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
10.	(A)	Samuel et al., US 11,204,756 A1 (“Samuel”).
	(B)	Ness et al., US 2010/0318836 A1 (“Ness”).
	(C)	Wang et al., US 2015/0052534 A1 (“Wang”).
	(D)	Bai et al., US 2020/0151023 A1 (“Bai”).


Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1, 5, 7, 10–11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Samuel in view of (B) Ness.

See “References Cited” section, above, for full citations of references.

13.	Regarding claim 1, (A) Samuel teaches/suggests the invention substantially as claimed, including:
“A system comprising:
	a deployment server configured to deploy a set of [software] ...” 
(Fig. 1A: Software Update Deployment Solution;
Col. 3, lines 4–7: Software update deployment solution 120 is intended to generally represent the various components that may be employed to manage the deployment of software updates to end user devices 110);

	“a central monitoring device operatively coupled to the deployment server, wherein the central monitoring device comprises a processor configured to:”
(Fig. 1A: Software Update Deployment Solution;
Col. 3, lines 55–58: System monitoring engine 111 can also be configured to employ productivity agents 112 to compile “state data” for the particular end user device 110;
Col. 10, lines 32–35: present invention may comprise or utilize special purpose or general-purpose computers including computer hardware, such as, for example, one or more processors and system memory);

	
“obtain user input to deploy [software] ... at a host computing node of the plurality of host computing nodes”
(Col. 8, lines 7–12: The update event could also be a request from an administrator that identifies the one or more software updates to be deployed. The update event could also be a notification received from another component of software update deployment solution 120 identifying the availability of the one or more software updates);

“identify, based on the user input, a job to be executed by the deployment server to deploy the [software] ... at the host computing node, wherein the job includes a set of steps to deploy the [software] ... at the host computing node”
(Fig. 2D and Col. 8, lines 19–28: optimal deployment detection engine 121 uses period-based groupings 210 to create an optimal deployment plan 220 for deploying the one or more software updates on each end user device 110 (or a subset of end user devices 110). Notably, optimal deployment plan 220 creates a particular optimal deployment plan 220 for each particular end user device 110 so that the one or more software updates can be deployed on the particular end user device 110 in coordination with the productivity of the user of the particular end user device 110;
Col. 9, lines 30–34: optimal deployment detection engine 121 has selected a start time within period Pn for the installation of software update 1 and a start time within period P3 for the installation of software update 2;
Col. 1, lines 12–15: deployment of software updates ... oftentimes require a system reboot to complete the installation process;
Col. 4, lines 1–4: whether the deployment of a software update on the particular end user device 110 required a reboot;
the Examiner notes: an installation process requires or renders obvious “a set of steps” or actions (activities) to perform the deployment, which may include a step/action of  “rebooting” to complete the installation process).


	“identify an execution time window to execute the job at the host computing node, wherein the execution time window includes a time interval within which the job can be executed at the host computing node”
(Col. 8, lines 37–45: cases, optimal deployment engine 121 could identify an update window for each software update to be deployed to end user device 110-1 where the update window falls within a period for which end user device 110-1 is in the cold group (or some other group that represents a period when the user of end user device 110-1 is inactive or minimally active) such as during periods P3 and Pn); and

	“trigger execution of the job at the deployment server within the execution time window to cause the deployment server to deploy the [software] ... at the host computing node”
(Fig. 2E and Col. 9, lines 60–65: optimal deployment detection engine 121 can send each optimal deployment plan 220 to update tool 113 on the corresponding end user device 110. In step 6b, update tool 113 can then cause each software update to be installed on the end user device 110 in accordance with the particular optimal deployment plan 220).

	Samuel teaches deploying software (updates) but does not teach “deploy a set of monitoring agents at a plurality of host computing nodes.”

	(B) Ness however teaches or suggests: “deploy a set of monitoring agents at a plurality of host computing nodes”
(Fig. 2 and ¶¶ 33–34: a monitoring agent 302 is deployed on each of the plurality of second computing devices. As such, each monitoring agent 302 collects data elements on performance counter and non-performance counter data of a respective second computing device).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ness with those of Samuel to manage the deployment of system monitoring engines/agents across end user devices. The motivation or advantage to do so is to provide for centralized and automated deployment and update of monitoring agents.


14.	Regarding claim 5, Samuel teaches/suggests:
“generate an input file including information relating to one or more of an identity of the job, a path to access the job, the identity of the host computing node, a service role to be used for the deployment, and an estimated time to complete executing the job”
(Col. 8, lines 6–9: The update event could also be a request from an administrator that identifies the one or more software updates to be deployed;
Fig. 2D and Col. 6, lines 50–55: optimal deployment detection engine 121 can create period-based groupings 210 from heat maps 200. Period-based groupings 210 group the end user devices 110 into groupings for each of a number of time periods).

“transmit the input file to the deployment server and trigger the execution of the job at the deployment server based on the input file”
(Fig. 2D and Col. 7, lines 55–64: With period-based groupings 210 defined (whether one 55 time or ongoing) and when it is desired to deploy one or more software updates, optimal deployment detection engine 121 can employ period-based groupings 210 to create an optimal deployment plan for each end user device 110 ( or at least for each end user device 110 to which the one or 60 more software updates are to be deployed). FIG. 2D represents one example of how optimal deployment detection engine 121 may create an optimal deployment plan;
Col. 8, lines 29–34: Optimal deployment detection engine 121 may create optimal deployment plans 220 based only on period-based groupings 210 or based on period-based groupings 210 and state data that may be specific to the particular end user device 110;
Fig. 2E and Col. 9, lines 60–65: optimal deployment detection engine 121 can send each optimal deployment plan 220 to update tool 113 on the corresponding end user device 110. In step 6b, update tool 113 can then cause each software update to be installed on the end user device 110 in accordance with the particular optimal deployment plan 220).


15.	Regarding claim 7, Samuel and Ness teach/suggest:
“execute the job by executing a software program associated with the job, wherein the software program includes software code to perform the set of steps to deploy the monitoring agent at the host computing node”
(Samuel, Col. 10, lines 50–60: store desired program code means in the form of computer-executable instructions or data structures ... instructions and data which, when executed by a processor, cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions;
Ness, ¶ 17: program modules including routines, programs, objects, components, data structures, etc., refer to code that perform particular tasks or implement particular abstract data types).

16.	Regarding claim 10, Samuel and Ness teach/suggest:
“wherein the at least one parameter is associated with availability or performance of the one or more computing nodes”
(Samuel, Col. 3, lines 43–45: System monitoring engine 111 ( or system monitoring agent 111a) can be configured to employ productivity agents 112 to compile “productivity data” for the particular end 45 user device 110 .... system load data such as CPU load, GPU load, network consumption, memory consumption, etc.;
Ness, Fig. 2 and ¶¶ 33–34: a monitoring agent 302 is deployed on each of the plurality of second computing devices. As such, each monitoring agent 302 collects data elements on performance counter and non-performance counter data of a respective second computing device).



17.	Regarding claims 11 and 14, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1 and 5, respectively. Therefore, they are rejected on the same basis as claims 1 and 5 above.

18.	Regarding claims 18 and 20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 1 and 5, respectively. Therefore, they are rejected on the same basis as claims 1 and 5 above.


B.
19.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Samuel in view of (B) Ness, as applied to claims 1 and 11 above, and further in view of (C) Wang.

20.	Regarding claim 6, Samuel and Ness do not teach “identify a geographic location of the host computing node; determine a first time zone of the identified geographical location; determine the execution window in accordance with a second time zone associated with the central monitoring device; determine a time of execution within the execution time window for executing the job based on the second time zone; and trigger the execution of the job at the determined time of execution.”

	(C) Wang however teaches or suggests:
	“identify a geographic location of the host computing node; determine a first time zone of the identified geographical location; determine the execution window in accordance with a second time zone associated with the central monitoring device; determine a time of execution within the execution time window for executing the job based on the second time zone; and trigger the execution of the job at the determined time of execution”
(¶¶ 65–66: converting the current time of the mobile terminal to the time in the time zone where the current geographic location of the mobile terminal is on condition that they are not the same; determining whether the current time after being converted matches up to a trigger time in the scheduled task;
¶¶ 127–130: converting the current time of the mobile terminal to the time in the time zone where the current geographic location of the mobile terminal is on condition that they are not the same. The smartphone can confirm that the Beijing time 8:20 isn't the Tokyo time, and convert the Beijing time 8:20 to the Tokyo time 7 :20, because Beijing is GMT +8 while Tokyo is GMT +9 and the Tokyo time is one hour earlier than the Beijing time. Third, determining whether the current time after being converted matches up to a trigger time in the scheduled task. The smartphone determines whether the current time after conversion matches up to the trigger time of the scheduled task, if they are matched, the task content will be executed).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Wang with those of Samuel and Ness to convert the local time of the end user device (deployment target) to a local time of the Software Update Deployment Solution/System Monitoring Engine. The motivation or advantage to do so is to enabling the management and triggering of scheduled tasks across different geographic locations.

21.	Regarding claim 15, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 6. Therefore, it is rejected on the same basis as claim 6 above.

C.
22.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Samuel in view of (B) Ness, as applied to claims 1 and 11 above, and further in view of (D) Bai.


23.	Regarding claim 8, Samuel teaches “examine results of the execution of the job at the host computing node”
(Col. 3, lines 55–60: System monitoring engine 111 can also be configured to employ productivity agents 112 to compile “state data” for the particular end user device 110. This state data may include event data such as system events or errors).

Samuel and Ness do not teach “determine, based on the results, that the monitoring agent was not successfully deployed at the host computing node; and in response, re-trigger the execution of the job at the deployment server for re-deployment of the monitoring agent at the host computing node.”
	
	(D) Bai however teaches or suggests:
“determine, based on the results, that the monitoring agent was not successfully deployed at the host computing node; and in response, re-trigger the execution of the job at the deployment server for re-deployment of the monitoring agent at the host computing node”
(¶ 73: where deployment of an application is unsuccessful, the unified deployment system 104 can significantly reduce workload for a customer or other entity by generating new deployment specifications, generating new resource bindings, re-binding the application 602 to the new deployment specifications, and re-deploying the application).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Bai with those of Samuel and Ness to re-deploy the monitor agent upon detecting an installation failure. The motivation or advantage to do so is to minimize the interruption of (monitoring) services by automatically re-starting a failed installation process).

24.	Regarding claim 16, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 8. Therefore, it is rejected on the same basis as claim 8 above.


Allowable Subject Matter
25.	Claims 2–4, 9, 12–13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 3, 2022